Citation Nr: 0314569	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

When the veteran's claim was before the Board in March 2001 
it was remanded to the RO for additional development.  It was 
returned to the Board for further appellate consideration in 
October 2002.


FINDING OF FACT

The veteran has declined to undergo January 2001 VA 
examinations which are necessary to substantiate his claim.  


CONCLUSION OF LAW

A total rating based on unemployability due to service-
connected disabilities is not warranted.  38 C.F.R. § 
3.655(a), (b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, letters from the RO to the veteran, 
and the Board's March 2001 remand of the claim, the veteran 
has been informed of the requirements for the benefit sought 
on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Private and VA treatment records have been associated with 
the claims folder.  The RO has scheduled the veteran VA for 
examinations of his service-connected disabilities, to 
include examinations scheduled in response to the Board's 
remand directive.  The veteran cancelled VA examinations 
scheduled for March 2002, reportedly because he had withdrawn 
his claim.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is currently in receipt of service connection for 
Crohn's disease with cholelithiasis, rated as 30 percent 
disabling and for nephrolithiasis, rated as 10 percent 
disabling.  The combined rating for the veteran's service 
connected disabilities is 40 percent.

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

When the veteran's claim for a total rating was before the 
Board in March 2001, the Board remanded the claim because 
additional development was required.  The development ordered 
by the Board included VA examinations to determine the impact 
of the veteran's service-connected disabilities on his 
ability to work.  The RO proceeded to schedule the veteran 
for various examinations in March 2002.  A report from the VA 
medical center (VAMC) indicates that the veteran cancelled 
his examinations and explained that he had withdrawn his 
claim.

A June 2002 report of contact indicates that the RO called 
the veteran and advised him of the March 2002 notice from the 
VAMC.  The veteran was noted to respond that he had submitted 
a letter indicating that he wished to withdraw his appeal.  
He stated that he had obtained employment and was earning 
about $45,000 yearly.  He agreed to send another letter 
concerning withdrawal of his appeal.

In April 2003 the Board contacted the veteran by letter and 
noted that his claims folder contained a June 2002 report of 
contact indicating that the veteran wished to withdraw his 
claim.  He was instructed that if he did, in fact, wish to 
withdraw his claim, he must do so in writing.  The Board 
noted that if he did not respond in writing that appellate 
review of his claim would resume.  The veteran has not 
responded to this letter.

As noted above, additional VA examinations are necessary to 
establish the veteran's entitlement to a total rating based 
on unemployability.  In this regard, the Board notes the 
medical evidence of record does not support the assignment of 
a total rating.  Moreover, although the veteran was afforded 
a VA examination in September 1999, the examiner did not 
provide an opinion regarding the impact of the veteran's 
service-connected disabilities on his ability to work.  The 
veteran declined to undergo the required examinations.  
Although the veteran has not withdrawn his appeal in writing 
and it therefore will not be dismissed, he apparently is 
maintaining substantially gainful employment and is no longer 
pursuing entitlement to a total rating.  In any event, it is 
clear that he is not willing to undergo the VA examinations 
necessary to substantiate the claim.  Therefore, the claim 
must be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

